DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  1101 S. FEDERAL HIGHWAY, LLC,
                   a Florida limited liability company,
                                Appellant,

                                    v.

              NORTH STAR ENTERTAINMENT FIRM, LLC,
                  a Florida limited liability company,
                               Appellee.

                              No. 4D19-2287

                          [February 20, 2020]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE-18-027239 (14).

  Eric N. Assouline and Greg M. Popowitz of Assouline & Berlowe, P.A.,
Dania Beach, and Justin C. Carlin of The Carlin Law Firm, PLLC, Fort
Lauderdale, for appellant.

  John P. Seiler and Richard J. Zaden of Seiler, Sautter, Zaden, Rimes &
Wahlbrink, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.